Citation Nr: 0528992	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-15 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 RO decision that denied service 
connection for skin disorder of the feet.  In September 2002, 
the veteran filed a notice of disagreement with this 
decision.  In April 2003, the RO issued a statement of the 
case (SOC), and in June 2003, the veteran perfected his 
appeal.

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for skin disorder 
of the feet, claimed as jungle rot.  A review of his service 
medical records revealed inservice treatment for a skin 
disorder of the feet in July 1968 and September 1968.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

At his hearing before the Board, the veteran testified that 
he sought treatment for his skin disorder of the feet shortly 
after his discharge from service at the VA medical center in 
Allen Park, Michigan.  He also indicated that he has received 
treatment in recent years from the VA medical center in 
Detroit, Michigan.  Under the circumstances of this case, the 
Board believes that the RO should make an attempt to obtain, 
with the veteran's assistance, these additional medical 
treatment records.  

The Board also finds that the veteran should be scheduled for 
the appropriate VA examination to determine if his current 
skin disorder of the feet, diagnosed as tinea pedis, is 
related to his military service.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for his skin disorder of the feet 
since his discharge from the service.  
The RO should then obtain copies of the 
related medical records.  Regardless of 
the veteran's response, the RO should 
attempt to obtain all of the veteran's 
treatment records from the VA medical 
centers in Allen Park, Michigan, and 
Detroit, Michigan.  

2.  Thereafter, the RO should have the 
veteran undergo the appropriate VA 
examination to determine the nature and 
etiology of any skin disorder of the feet 
which may be present.  After a thorough 
review of the veteran's claims file, 
including his inservice records 
pertaining to a skin disorder of the feet 
and post service medical records, the 
examining physician should express an 
opinion as to whether it is at least as 
likely as not that any current skin 
disorder found is related to the 
veteran's active duty military service.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a skin disorder of 
the feet, claimed as jungle rot.  If the 
claim remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


